DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5, 6, 7, 32, and 34 - 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (U.S. Patent Application Publication Number 2004/0212234).
As to claim 1, Fujita teaches an assembly (abstract), said assembly comprising: a fabric diaphragm having interwoven warp and weft yarns (figure 1, element 70 being the ‘fabric diaphragm’; page 4, paragraphs 58 – 59 and 56); and an attachment coil member configured, when in an assembled state with the fabric diaphragm and a seating frame, to attach to at least a first edge of the fabric diaphragm and to extend between a first edge of the fabric diaphragm and a seating frame to thereby attach the fabric diaphragm to the seating frame (figures 1 and 2, one of the central elements 80 being the ‘attachment coil member’ and right edge of element 70 being the ‘first edge,’ see below; page 4, paragraph 58). 

    PNG
    media_image1.png
    514
    815
    media_image1.png
    Greyscale

Examiner first notes that the claim does not positively require the claimed assembly to comprise the ‘seating frame’ nor do the claims require the attachment coil member be attached to the first edge of the fabric diaphragm or even the fabric diagram and attachment coil member to be in the ‘assembled state.’ The claims merely require the attachment coil member to be capable of being attached to the fabric diaphragm and capable of extending between the first edge of the fabric diaphragm and a seating frame and being capable of attaching the fabric diaphragm to a seating frame. It is the position of the Examiner that the attachment coil member of Fujita is so capable. This can be first be found because the Specification teaches that the ‘attachment coil member’ comprises a wire that is shaped in a series of loops so as to form a spring (figure 3a, element 108; paragraph 57) and that the ‘fabric diaphragm’ is a ‘closed fabric weave’ having a plurality of interwoven yarns (paragraphs 81 and 89). Likewise, Fujita teaches the ‘attachment coil member’ being a wire that is shaped in a series of loops so as to form a spring (figures 1 and 2, element 80; page 4, paragraph 58) and the ‘fabric diaphragm’ being a closed fabric weave having a plurality of interwoven yarns (figure 1, element 70; page 4, paragraphs 58 – 59 and 56). Therefore, it is the position of the Examiner that the fabric diaphragm and attachment coil of Fujita can be assembled in the ‘assembled state’ with a seating frame, such that a first edge of the fabric diaphragm extends between the first edge and the seating frame to attach the fabric diaphragm to the seating frame, wherein the attachment coil member has a longitudinal length that extends in a plane of the fabric diaphragm while the fabric diaphragm is attached to the seating frame by the attachment coil member, as recited in the claim. When the structure recited in a prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. MPEP 2112.01. Again, the claims do not require the attachment coil member to be connected to either the first edge or the seating frame, nor to the claims require the attachment coil member and fabric diaphragm to be assembled in the ‘assembled state.’ Simply put, it is the position of the Examiner that the ‘attachment coil member’ of Fujita can be threaded through the openings between the yarns of the ‘fabric diaphragm’ of Fujita (figures 1 and 2, elements 80 and 60) in the same manner that the attachment coil member of the Specification is threaded through the openings of the yarns of the fabric diaphragm of the Specification (Specification, figure 20, elements 106 and 108; paragraph 76).
It is further the position of the Examiner that the coil member extends parallel alongside the first edge of the fabric diaphragm to which it is attached when in the assembled state. Examiner notes that this limitation merely requires the coil member to ‘extend parallel alongside’ the first edge when the fabric diaphragm and coil member are in the assembled state. As explained above, because the coil member and fabric diaphragm of Fujita have the same structure as the coil member and fabric diaphragm of the claims and Specification, it is the position of the Examiner that the coil member and fabric diaphragm of Fujita are capable of being assembled in the recited ‘assembled state.’
As to claim 2, it is the position of the Examiner that the assembly of Fujita is capable for use with a seating frame that includes a channel adapted to receive the coil member therein for installation of the diaphragm to the seating frame.
As to claim 4, Fujita further teaches an adapter strip adapted to be connected to the coil member for aiding the installation of the diaphragm to the seating frame (figure 2, element 30 being the ‘adapter strip’; page 4, paragraph 58), wherein the adapter strip has a line of openings extending along an edge thereof (figure 2, element 30), wherein the coil member is threaded through the line of openings for installation of the diaphragm to the seating frame (figure 2, elements 80, 20, and 70).
As to claim 6, it is the position of the Examiner that each coil of the coil member of Fujita is capable of being threaded to overlap with at least one of the warp yarns and at least one of the weft yarns to connect the diaphragm to the coil member (figures 1 and 2, element 80 and 70).
As to claim 7, Fujita teaches that the coil member is threaded through the diaphragm (figures 1 and 2, elements 80 and 70; page 4, paragraph 58).
As to claim 32, Fujita teaches that the coil member is attached to an outer portion of the diaphragm that is folded back on itself (figures 1 and 2, elements 80 and 70).
As to claim 34, Fujita teaches an assembly (abstract) capable for use in upholstering a seat, comprising: the assembly according to claim 1 (see rejection of claim 1 above); the seating frame (figures 1 and 2, element 30; page 3, paragraph 49); wherein the seating frame defines a first channel (figure 2, one of the holes in element 30 being the ‘first channel,’ see below).

    PNG
    media_image2.png
    225
    755
    media_image2.png
    Greyscale

Fujita further teaches that the attachment coil member is a first attachment coil member (figures 1 and 2, one of elements 80 being the ‘first attachment coil member’); wherein the diaphragm is attached to the first attachment coil member (figure 1, elements 70 and 80); and wherein first attachment coil member is positioned within the first channel of the seating frame (figure 2, elements 30 and 80, see above).
As to claim 35, Fujita further teaches a second attachment coil member (figures 1 and 2, another one of elements 80 being the ‘second attachment coil member’), wherein the seating frame defines a second channel (figure 2, another one of the holes in element 30 being the ‘second channel’), wherein the diaphragm is attached to the second attachment coil member (figures 1 and 2, elements 70 and 80), and wherein the second attachment coil member is arranged in the second channel of the seating frame (figure 2, elements 80 and the ‘another hole in element 30’).
As to claim 36, Fujita teaches that the diaphragm is tensioned when the first attachment coil member is arranged in the first channel of the seating frame and the second attachment coil member is arranged in the second channel of the seating frame (figures 1 and 2, elements 80, 30, and 70).
As to claim 37, Fujita teaches that the seating frame is part of a bottom of the seat (figures 1 and 2, element 30).
As to claim 38, Fujita teaches that the attachment coil member comprises a series of spiral wound loops formed of a metal wire (figures 1 and 2, element 80; page 4, paragraph 58).
Allowable Subject Matter
Claims 5, 9, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 7 – 8, that Fujita does not teach ‘an attachment coil configured to extend between a first edge of the fabric diaphragm and a seating frame to thereby attach the fabric diaphragm to the seating frame, wherein the coil member extends parallel to the first edge of the fabric diaphragm when in the assembled state,’ as recited in claim 1. Examiner disagrees. Examiner first notes that the claim does not positively require the claimed assembly to comprise the ‘seating frame’ nor do the claims require the attachment coil member be attached to the first edge of the fabric diaphragm or even the fabric diagram and attachment coil member to be in the ‘assembled state.’ The claims merely require the attachment coil member to be capable of being attached to the fabric diaphragm and capable of extending between the first edge of the fabric diaphragm and a seating frame and being capable of attaching the fabric diaphragm to a seating frame. It is the position of the Examiner that the attachment coil member of Fujita is so capable. This can be first be found because the Specification teaches that the ‘attachment coil member’ comprises a wire that is shaped in a series of loops so as to form a spring (figure 3a, element 108; paragraph 57) and that the ‘fabric diaphragm’ is a ‘closed fabric weave’ having a plurality of interwoven yarns (paragraphs 81 and 89). Likewise, Fujita teaches the ‘attachment coil member’ being a wire that is shaped in a series of loops so as to form a spring (figures 1 and 2, element 80; page 4, paragraph 58) and the ‘fabric diaphragm’ being a closed fabric weave having a plurality of interwoven yarns (figure 1, element 70; page 4, paragraphs 58 – 59 and 56). Therefore, it is the position of the Examiner that the fabric diaphragm and attachment coil of Fujita can be assembled in the ‘assembled state’ with a seating frame, such that a first edge of the fabric diaphragm extends between the first edge and the seating frame to attach the fabric diaphragm to the seating frame, wherein the attachment coil member has a longitudinal length that extends in a plane of the fabric diaphragm while the fabric diaphragm is attached to the seating frame by the attachment coil member, as recited in the claim. When the structure recited in a prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. MPEP 2112.01. Again, the claims do not require the attachment coil member to be connected to either the first edge or the seating frame, nor to the claims require the attachment coil member and fabric diaphragm to be assembled in the ‘assembled state.’ Simply put, it is the position of the Examiner that the ‘attachment coil member’ of Fujita can be threaded through the openings between the yarns of the ‘fabric diaphragm’ of Fujita (figures 1 and 2, elements 80 and 60) in the same manner that the attachment coil member of the Specification is threaded through the openings of the yarns of the fabric diaphragm of the Specification (Specification, figure 20, elements 106 and 108; paragraph 76).
It is further the position of the Examiner that the coil member extends parallel alongside the first edge of the fabric diaphragm to which it is attached when in the assembled state. Examiner notes that this limitation merely requires the coil member to ‘extend parallel alongside’ the first edge when the fabric diaphragm and coil member are in the assembled state. As explained above, because the coil member and fabric diaphragm of Fujita have the same structure as the coil member and fabric diaphragm of the claims and Specification, it is the position of the Examiner that the coil member and fabric diaphragm of Fujita are capable of being assembled in the recited ‘assembled state.’
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726